Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 6-8 and 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per claims 6 and 16, Applicant recites “a desired thrust” which is unclear as the desire could be reflective of a pilot or one instantly applicable to auto-throttle controller operation.  Accordingly, the scope of the claim language is indefinite.
Claims 7-8 and 17-18 incorporate the “desired thrust” of claims 6 and 16, accordingly each is likewise rejected as indefinite.




Prior Art Claim Rejections 
For the purposes of Examination, those claims not explicitly provided with an interpretation in any of the objections or rejections above are subject to the interpretation inferred below with respect to the prior art as applied.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1-2, 4-6, 9, 11-12, 14-16 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Knapp (US 2016/0236790).

As per claim 1, Knapp teaches an aircraft control system comprising: 

a power plant controller configured for controlling operation of an engine and a propeller coupled to the engine ([0356] “optimal settings are then used to direct the lower-level module controllers (e.g., engine control unit, motor controller []) via Module interfaces 1150 within the POCS platform” and [0162] “The POCS system translates % full-power to RPM, torque and Propeller pitch”); 

a power throttle having at least one throttle lever to regulate output power of the engine and thrust produced by the propeller ([00273] “Power levers – one for each propulsor, controlling the power output of the propulsor.” “Some embodiments may also offer Fan or propeller control levers to control the RPM of each propulsor, ranging from Maximum to Minimum, with extension to Feathering”); and 

an autothrottle controller operatively connected to the power plant controller and to the power throttle and configured to modulate engine power without pilot input by causing a change to at least one setting of the power throttle ([0076] “FMS: Flight Management System, an integrated computer system which controls an aircraft through an auto-pilot and auto-throttle interface.  The FMS is typically programmed prior to take off and can fly the aircraft without pilot intervention much, or all, of the way to the destination” and [0273] “Some embodiments may allow controls of multiple propulsors to be synchronized, so all coupled propulsors operate with the same settings, or allow auto-throttle operation, whereby the inflight control module directs the throttle based on the Flight path”).  

Knapp does not explicitly disclose that the numerous embodiments are combined as claimed however, combining prior art elements according to known methods to yield predictable results would have been an obvious modification of Knapp.  

As per claim 2, Knapp teaches the system of claim 1, wherein the at least one setting of the power throttle comprises a power lever angle (PLA) of the power throttle ([0273] “The Power lever angle (PLA) determines the power output of each propulsor as a percent of Full power, and enables limited duration surges to Peak power”).  

As per claim 4, Knapp teaches the system of claim 1, wherein the at least one throttle lever comprises a single lever to control the engine and the propeller ([0273] “Power levers – one for each propulsor, controlling the power output of the propulsor” also [0155] “In some embodiments, such aircraft use a propulsion system powered by one or more electric motors, delivering thrust via propellers or other suitable mechanism”).  

As per claim 5, Knapp teaches the system of claim 1, wherein the autothrottle controller is integrated into aircraft avionics ([0076] “Flight Management System, an integrated computer system which controls an aircraft through an auto-pilot and auto-throttle interface”  Further an FMS, as taught, is implicitly integrated into aircraft avionics).  

As per claim 6, Knapp teaches the system of claim 1, wherein the autothrottle controller is configured for determining a desired thrust and causing the change to the at least one setting of the power throttle in order to obtain the desired thrust of the power plant ([0348] For standard thrust control, the optimizer is driven by requested power for each propulsor, airspeed, and environmental conditions, and determines propulsor setting sthat maximize the tthrust delivered”)  Table following [0630] “Pilot reverse power  %  Pilot commanded reverse thrust (ground operation)”).  

As per claim 9, Knapp teaches the system of claim 1, wherein the autothrottle controller is enabled when one or more aircraft operating targets are met ([0273] “inflight control module directs the throttle based on the Flight path.  In these situations, a servo motor or similar mechanism is used to move throttles based on the current power setting (standard FAA auto-throttle operation)” where it is implicit that operating targets are met along a flight path).  

As per claim 11, Applicant recites a method having essentially the same limitations as claim 1 and is accordingly rejected under the rationale presented supra, mutatis mutandis.  Although claim 11 includes the “modulating [of] engine power without pilot input by causing a change to at least one setting of the power throttle using an autothrottle controller” such active modulation is obviated by the citations indicated supra.

As per claim 12, Applicant recites a method having essentially the same limitations as claim 2 and is accordingly rejected under the rationale presented supra, mutatis mutandis.  

As per claim 14, Applicant recites a method having essentially the same limitations as claim 4 and is accordingly rejected under the rationale presented supra, mutatis mutandis.  

As per claim 15, Applicant recites a method having essentially the same limitations as claim 5 and is accordingly rejected under the rationale presented supra, mutatis mutandis.  

As per claim 16, Applicant recites a method having essentially the same limitations as claim 6 and is accordingly rejected under the rationale presented supra, mutatis mutandis.  

As per claim 19, Applicant recites a method having essentially the same limitations as claim 9 and is accordingly rejected under the rationale presented supra, mutatis mutandis.  



Claim(s) 3 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Knapp (US 2016/0236790) as applied to claims 1 and 11 above (“Knapp”), and further in view of Shepler (US 8,682,562).

As per claim 3, Knapp teaches the system of claim 1.  Knapp does not explicitly disclose that the at least one setting of the power throttle comprises a power lever angle (PLA) trim of the power throttle.  However, in a related invention, Shepler teaches that at least one setting of the power throttle comprises a power lever angle trim of the power throttle (Claim 10 “substituting a first Throttle Lever Angle (TLA) trim setting computed by an engine controller for a last TLA trim setting provided by the auto-throttle system).  It would have been obvious to modify Knapp as the application of a known technique to a known device ready for improvement would yield predictable results.  

As per claim 13, Applicant recites a method having essentially the same limitations as claim 3 and is accordingly rejected under the rationale presented supra, mutatis mutandis.  


Claim(s) 7-8, 10, 17-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Knapp (US 2016/0236790) as applied to claims 1 and 11 above (“Knapp”), and further in view of  DeLuca (US 5,039,037).

As per claim 7, Knapp teaches the system of claim 6.  Knapp does not explicitly disclose that the autothrottle controller receives as input one or more aircraft operating condition to determine an actual thrust of the power plant, to compare with the desired thrust of the power plant.  However, in a related invention, DeLuca teaches that a thrust command is compared to the current engine thrust to generate an error signal which controls the operation of the engine in a conventional manner (Col. 4, lines 29-34).  It would have been obvious to modify Knapp to combine prior art elements according to known methods to yield predictable results.

As per claim 8, Knapp teaches the system of claim 6.  Knapp does not explicitly disclose that the autothrottle controller is configured for converting the desired thrust into an engine power level proportional to the desired thrust.  However, in a related invention, DeLuca teaches that the desired thrust is converted into an engine power level proportional to the desired thrust (73, Fig. 3, Col. 3, lines 58-59).  It would have been obvious to modify Knapp to combine prior art elements according to known methods to yield predictable results.

As per claim 10, Knapp teaches the system of claim 1.  Knapp does not explicitly disclose that the autothrottle controller is enabled when one or more throttle conditions are met.  In a related invention, DeLuca teaches the utilization of throttle condition detection in operating an autothrottle controller (70, Fig. 3).  It would have been obvious to modify Knapp to combine prior art elements according to known methods to yield predictable results.

As per claim 17, Applicant recites a method having essentially the same limitations as claim 7 and is accordingly rejected under the rationale presented supra, mutatis mutandis.  

As per claim 18, Applicant recites a method having essentially the same limitations as claim 8 and is accordingly rejected under the rationale presented supra, mutatis mutandis.  

As per claim 20, Applicant recites a method having essentially the same limitations as claim 10 and is accordingly rejected under the rationale presented supra, mutatis mutandis.  



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 3, 5, 6, 7, 8, 9, 10, | 11, 12, 13, 15, 16, 17, 18, 19, and 20 are  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10, 13, 13, 18, 11, 15/17, 11/17, 14, 10, 16, | 1, 4, 4, 9, 2, 6/8, 2/8, 1, and 7  of U.S. Patent No. 10,604,268. Although the claims at issue are not identical, they are not patentably distinct from each other because the pending claims are each broader in scope than those patented and thus would be obvious in their view as the subject matter they protect is incorporated into the scope of those now pending.







Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A GOLDMAN whose telephone number is (571)270-5328. The examiner can normally be reached Monday-Friday 8:30 am - 5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Y Ortiz can be reached on (571)272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD A GOLDMAN/Primary Examiner, Art Unit 3663